Order and judgment (one paper), Supreme Court, New York County, eñtered May 10, 1977, granting the petition and directing respondent-appellant to publish and file the annual report for the fiscal year ended June 30, 1976, within one month from service of a copy of the judgment with notice of entry, is unanimously affirmed, without costs or disbursements. The time for compliance with the order and judgment is hereby extended to one month from the date of service upon respondent-appellant of a copy of the order hereon with notice of entry. Concur— Lupiano, J. P., Silverman, Evans and Markewich, JJ.